DETAILED ACTION
Claims 1-6, 8-14 and 17-23 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant argues the Office mistakenly characterizes all limitations as able to be practically performed in the human mind. To support this, Applicant discusses the limitations including "projecting, with a well bore trajectory model, a trajectory of the wellbore along a distance associated with the third directional measurement based, at least in part, on at least one of the first directional measurement and the second directional measurement" and "determining a first error based, at least in part, on a difference between the predicted third directional measurement and the third directional measurements" and "calibrating the wellbore trajectory model based on the first error" which as recited in claim 1 and similarly in claims 9 and 17, as reciting a mental processes. Also These processes are too complex to be accomplished-let alone too complex to be accomplished swiftly enough-by the human mind to calibrate the 
Following Applicants arguments and amendments, the 102 rejection of the claims is Maintained. 
Applicant argues the newly amended subject matter which has not been previously considered or examined. As such the Examiner believes the updated 102 rejection of the claims, necessitated by amendment, with a detailed mapping of the prior art to the claimed limitations, addresses all of Applicants arguments. See 102 rejection of the claims below.
Therefore, the 102 rejection is Maintained
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues the newly amended subject matter which has not been previously considered or examined. As such the Examiner believes the updated 103 rejection of the claims, necessitated by amendment, with a detailed mapping of the prior art to the claimed limitations, addresses all of Applicants arguments. See 103 rejection of the claims below.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-6, 8-14 and 17-23, the claimed invention is directed to an abstract idea without significantly more. The claims recite, under the broadest reasonable interpretation, the process of calibrating a wellbore trajectory model. This judicial exception is not integrated into a practical application because the claim lacks additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not improve the functioning of a computer or any other technology and the judicial exception is not used by a particular machine.

Step 1: Claims 1-6 and 8 are directed to a method, which is a process, which is a statutory category of invention. Claims 9-14 and 21 are directed to a system, which is a machine, which is a statutory category of invention. Claims 17-20 and 22-23 are directed to a method, which is a process, which is a statutory category of invention. Therefore, claims 1-6, 8-14 and 17-23 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 9 and 17 are directed to the abstract idea of modeling wear and crack growth in a rail of a train track, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper. The limitation of "projecting, with a wellbore trajectory model, a trajectory of the wellbore along a distance associated with the third directional measurement based, at least in part, on at least one of the first directional measurements and the second directional;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of "determining a predicted third directional measurement based, at least in part, on the projected trajectory;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of "determining one or more a first error based, at least in part, on a difference between the predicted third directional measurement, and the third directional measurements; and” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, calibrating the wellbore trajectory model based on the first error” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper. 
Dependent claim 2 is directed to further determining an input value, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claims 3 and 21 are directed to further calibrating the model using an additional measurement and error value, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claims 4, 12 and 19 are directed to determining directional measurements, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claims 5, 13 and 20 are directed further calibrating the model using additional measurements and error values, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claims 6, 14 and 22
Dependent claim 8 is directed to further defining distances of values, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claims 10 and 18 are directed to further using the model to predict a trajectory, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 11 is directed to further defining a directional measurement, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 23 is directed to further adjusting the model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, the claims merely implement an abstract idea. The additional elements of “a wellbore”, in claim 1,  “a processor”, additionally in claim 9, “non-transitory machine-readable media”, additionally in claim 17, generally links the use of the judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application (See MPEP 2106.05(h)) and merely uses a computer device as a tool to perform the abstract idea. (MPEP 2106.05(f)) The additional element of “a survey directional measurement” in claim 11 generally links the use of the judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application (See MPEP 2106.05(h)). This indicates that the judicial exception is not integrated into a practical application because the claim merely uses mental steps or with the aid 
Step 2B: Claims 1, 9 and 17 include the additional elements of “a wellbore”, in claim 1, “a processor”, additionally in claim 9, “non-transitory machine-readable media”, additionally in claim 17, generally links the use of the judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application (See MPEP 2106.05(h)) and merely uses a computer device as a tool to perform the abstract idea. (MPEP 2106.05(f)) The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. The additional element of “a survey directional measurement” in claim 11 generally links the use of the judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application (See MPEP 2106.05(h)). Therefore, the claims as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional elements are recited at a high level of generality, such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, "[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional 
The dependent claims include the same abstract ideas recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2 is directed to further determining an input value, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claims 3 and 21 are directed to further calibrating the model using an additional measurement and error value, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claims 4, 12 and 19 are directed to determining directional measurements, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claims 5, 13 and 20
Dependent claims 6, 14 and 22 are directed to further determining an input and adjusting the model based on the input, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 8 is directed to further defining distances of values, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claims 10 and 18 are directed to further using the model to predict a trajectory, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 11 is directed to further defining a directional measurement, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 23 is directed to further adjusting the model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Accordingly, claims 1-6, 8-14 and 17-23 are rejected under 35 U.S.C. 101 because the claims are not directed to a judicial exception without anything significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 9-11, 13-14, 17-18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reza et al. USPPN 2017/0370151 (hereinafter “Reza”).
Regarding claim 1, Reza discloses A method comprising: obtaining a first directional measurement associated with a wellbore, wherein the first directional measurement is a stationary directional measurement; ([0014] a system can include a first set of one or more sensors positioned along the drill string thereby defining one or more downhole sensors, A system also can include a second set of one or more sensors positioned at the surface thereby defining one or more surface sensors)
obtaining a second directional measurement associated with the wellbore, wherein the second directional measurement is a continuous directional measurement; ([0014], [0015] sensors are positioned along the drill string, they continuously measure tool orientation)
obtaining a third directional measurement associated with the wellbore, wherein the third directional measurement is at least one of a stationary directional measurement and a continuous directional measurement; ([0012], [0014], [0015], during slide drilling a series of tool face measurements are captured)
Examiner’s Note: The specification in [0020] provides clarification for a stationary measurement in the form of a “slide mode”.
projecting, with a wellbore trajectory model, a trajectory of the wellbore along a distance associated with the third directional measurement based, at least in part, on at least one of the first directional measurements and the second directional; ([0012], [0014]-[0016], [0018], [0038], [0051], responsive to the dynamic model, the tool face orientation is projected based on sensor readings)
determining a predicted third directional measurement based, at least in part, on the projected trajectory; ([0015], [0016], [0018], [0051], A target tool face orientation (TFO), downhole torque on bit (DTOB) and downhole weight on bit (DWOB) is determined)
determining one or more a first error based, at least in part, on a difference between the predicted third directional measurement, and the third directional measurements; and ([0015], [0016], [0018], [0051], A comparison of the target TFO, DTOB and DWOB values with actual values produces an error)
calibrating the wellbore trajectory model based on the first error. ([0012], [0016], [0051], further, determining the actual tool face measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value can include reconciling the one or more filtered measurements thereby to produce one or more reconciled measurements and verifying the one or more reconciled measurements thereby to produce one or more verified measurements" Determining the actual tool face measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value also can include remediating gross errors in the one or more verified measurements 

Regarding claim 2, Reza anticipates the limitations of claim 1. Reza also discloses determining a steering input, based, at least in part, on the calibrated wellbore trajectory model. ([0012], [0016], [0018], [0019], a control command is determined based on the dynamic model that is used to correct the drill string)

Regarding claim 3, Reza anticipates the limitations of claim 1. Reza also discloses further comprising: obtaining a fourth directional measurement associated with the wellbore, wherein the fourth directional measurement is a continuous directional measurement; (([0012], [0014], [0015], during slide drilling a series of tool face measurements are captured)
projecting, with a wellbore trajectory model, a trajectory of the wellbore along a distance associated with the fourth directional measurement based, at least in part, on at least one of the first directional measurement and the second directional measurement; ([0012], [0014]-[0016], [0018], [0038], [0051], responsive to the dynamic model, the tool face orientation is projected based on sensor readings)
determining a predicted fourth directional measurement based, at least in part, on the projected trajectory; ([0015], [0016], [0018], [0051], A target tool face orientation (TFO), downhole torque on bit (DTOB) and downhole weight on bit (DWOB) is determined)
determining a second error based, at least in part, on a difference between the fourth predicted directional measurement and the fourth directional measurement; ([0015], [0016], [0018], [0051], A comparison of the target TFO, DTOB and DWOB values with actual values produces an error)
wherein the third directional measurement is a stationary directional measurement; ([0012], [0014], [0015], during slide drilling a series of tool face measurements are captured)
wherein a slow control input is based on the first error, ([0012], [0015], [0016], [0018], TFO is used as an error calculation)
Examiner’s Note: The specification in [0032] provides clarification for a slow control input in the form of a “tool face” input.
wherein a fast control input is based on the second error; and ([0012], [0015], [0016], [0018], DTOB and DWOB are used as an error calculation)
Examiner’s Note: The specification in [0036] provides clarification for a slow control input in the form of a “WOB” and “torque on bit” input.
wherein calibrating the wellbore trajectory model based on the first error comprises calibrating the wellbore trajectory model based, at least in part, on the fast control input and the slow control input. ([0012], [0015], [0016], [0018], DTOB and DWOB are used as an error calculation)

Regarding claim 5, Reza anticipates the limitations of claim 1. Reza also discloses wherein the first directional measurement is obtained for a first distance and a fourth distance along the wellbore; ([0059], [0098], measurements are taken along the drill string) 
wherein the one or more second directional measurement is obtained for a second distance along the wellbore; ([0059], [0098], measurements are taken along the drill string)
wherein projecting, with the wellbore trajectory model, the trajectory of the wellbore along the distance associated with the directional measurement comprises projecting, with the wellbore trajectory model, ([0014], [0016], [0038], [0051], [0059], responsive to the dynamic model, TFO, DTOB and DWOB are projected based on sensor readings)
a slow trajectory of the wellbore based, at least in part, on the first directional measurement at the first distance along the wellbore and the first directional measurement at the fourth distance along the wellbore, and ([0012], [0014], [0015], [0016], [0018], [0059], TFO is used as an error calculation)
a fast trajectory of the wellbore based, at least in part, on the second directional measurement at the second distance along the wellbore and at least one of the first directional measurement at the first distance along the wellbore and the first directional measurement at the fourth distance along the wellbore; ([0012], [0014], [0015], [0016], [0018], [0059], DTOB and DWOB are used as an error calculation)
wherein determining the predicted third directional measurement comprises determining a slow predicted third directional measurement based, at least in part, on the slow trajectory of the wellbore and determining a fast predicted third directional measurement based, at least in part, on the fast trajectory of the wellbore; ([0012], [0015], [0016], [0018], TFO, DTOB and DWOB are used in the trajectory of the model)
wherein determining the first error comprises determining a first error based, at least in part, on a difference between the slow predicted third directional measurement and the third directional measurement and determining a second error based, at least in part, on a difference between the fast predicted third directional measurement and the third directional measurement; and ([0012], [0014], [0015], [0016], [0018], [0059], TFO, DTOB and DWOB is used as an error calculation)
wherein calibrating the wellbore trajectory model comprises calibrating the wellbore trajectory model based on the first error and the second error. ([0012], [0016], [0051], further, determining the actual tool face measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value can include reconciling the one or more filtered measurements thereby to produce one or more reconciled measurements and verifying the one or more reconciled measurements thereby to produce one or more verified measurements" Determining the actual tool face measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value also can include remediating gross errors in the one or more verified measurements thereby to produce the actual tool face measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value. Additionally, in some circumstances, the control command can be responsive to one or more dynamic models of the drill string within the borehole)

Regarding claim 6, Reza anticipates the limitations of claim 1. Reza also discloses wherein calibrating the wellbore trajectory model comprises calibrating the wellbore trajectory model based, at least in part, on determining a control input, wherein determining the control input comprises determining the control input based, at least in part, on the first error. ([0012], [0016]-[0018], [0044]-[0046], [0054], the control input is determined based on the error of the target and actual TFO, DTOB, and DWOB values)

In regards to claim 9, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
Reza discloses the addition limitation of a processor in [0015]

Regarding claim 10, Reza anticipates the limitations of claim 9. Reza also discloses further comprising the instructions to predict a wellbore trajectory based on the calibrated wellbore trajectory model. ([0012], [0016]-[0018], [0020], [0044]-[0046], [0054], the optimal wellbore trajectory is predicted)

Regarding claim 11, Reza anticipates the limitations of claim 9. Reza also discloses wherein the first directional measurement comprises a survey directional measurement. ([0059], a survey directional measurement is used)

In regards to claim 13, it is the system embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 14, it is the system embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

In regards to claim 17, it is the computer readable embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
a processor in [0015] and non-transitory machine-readable media in [0061]

In regards to claim 18, it is the computer readable embodiment of claim 10 with similar limitations to claim 10, and is such rejected using the same reasoning found in claim 10.

In regards to claim 20, it is the computer readable embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 21, it is the computer readable embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

Regarding claim 22, Reza anticipates the limitations of claim 20. Reza also discloses determine a control input based, at least in part, on the at least one of the first error and the second error; and ([0012], [0016]-[0018], [0044]-[0046], [0054], the control input is determined based on the error of the target and actual TFO, DTOB, and DWOB values)
adjust at least one of the wellbore trajectory model and trajectory of the wellbore based, at least in part, on the control input. ([0012], [0016]-[0019], [0056], [0059], the model and drill string are adjusted based on the control input)

Regarding claim 23, Reza anticipates the limitations of claim 22. Reza also discloses wherein program code executable by the processor to adjust at least one of the wellbore trajectory model and the trajectory of the wellbore comprises program code executable to adjust at least one of the wellbore trajectory model and the trajectory of the wellbore based on a control loop and wherein the control input comprises at least one of a proportional control input, a integral control input, and a derivative control input. ([0012], [0016]-[0019], [0056], [0059], the model and drill string are adjusted based on the control input)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reza in view of Zamanian et al. USPPN 2012/0048618. 
Regarding claim 4, Reza anticipates the limitations of claim 1. Reza does not explicitly teach determining a representative directional measurement based, at least in part, a combination of the first directional measurement and the second directional measurement; and  wherein projecting the trajectory of the wellbore along the distance associated with the third directional measurement comprises projecting, with the wellbore trajectory model, the trajectory of the wellbore along the distance associated with the third directional measurement based, at least in part, on the representative directional measurement.
Zamanian teaches determining a representative directional measurement based, at least in part, a combination of the first directional measurement and the second directional measurement; and ([0039], [0043], the errors are combined over a depth window of previous estimates and measurements in order to ensure confidence in the error calculations)
wherein projecting the trajectory of the wellbore along the distance associated with the third directional measurement comprises projecting, with the wellbore trajectory model, the trajectory of the wellbore along the distance associated with the third directional measurement based, at least in part, on the representative directional measurement. ([0036], [0039], [0040], [0043], the calibration of the tool model is used for downlink tool settings which in turn projects)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the directional measurements as taught by Reza with the measurements for the well bore trajectory model as taught by Zamanian. The motivation to combine would be that Zamanian teaches of inputs which are based on the errors of the measurements that are used for the well bore model taught in Reza.

Regarding claim 8, Reza anticipates the limitations of claim 5. Reza does not explicitly teach wherein the second distance is further downhole than the fourth distance and the fourth distance is further downhole than the first distance.
Zamanian teaches wherein the second distance is further downhole than the fourth distance and the fourth distance is further downhole than the first distance. ([0036], in some situations, It may be advantageous to project even further to an expected hole depth of the next static survey, in order to estimate or predict where the drill string 108 and/or the drill bit 110 may be positioned at the next planned survey point. The next planned survey point may, for example, be predetermined based on depth or distance from the last static survey)

In regards to claim 12, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 19, it is the computer readable embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pirovolou et al. USPPN 2009/0000823: Also teaches calibrating a directional drilling model through iteration both during drilling and while the drill is stationary. The model resolves discrepancies with drilling parameters (DP) ( weight on bit, mud flow, .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147